Jackson, Chief Justice,
concurring.
The statute of this state requiring only that the declaration plainly and distinctly set forth the cause of action, I concur in the judgment because no measure of damages is laid in the declaration. That measure is the money paid for the drafts with interest, not the amount of the drafts. The defect in failing to set out the amount of money paid for the drafts is fatal to the declaration. If that had been alleged, it would have been a good action on the case under the act of 1799.